DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed August 29, 2022. 
Claims 1 and 20 have been amended. 
Claims 2, 7, and 10 have been cancelled.
Claims 1, 3-6, 8-9, and 11-22 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments filed August 29, 2022 have been fully considered but they are not moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh et al. (U.S. 7,385,529 B2), hereinafter Hersh, in view of Lesesky (U.S. P.G. Pub. 2016/0247153 A1), hereinafter Lesesky, in view of Hileman et al. (U.S. P.G. Pub. 2003/0040944 A1), hereinafter Hileman.

Claim 1. 
Hersh discloses a method of matching a shipper with at least one delivery agent comprising a driver and a vehicle for delivering goods from a first location to a second location, the method being performed by one or more processors of a computing system (Hersh (Fig. 6; column 25, lines 18-28) network 1200 links server 1210 and memory 1211 to the Internet) and comprising: 
receiving shipment information from the shipper (Hersh (Fig. 8A; column 26 lines 56-67) a shipper inputs a new shipment record 220); 
Regarding the following limitation:
interfacing with an electronic logging device in direct communication with the vehicle, the electronic logging device automatically logging locational information and driver duty information relating to the driver of the vehicle, wherein the driver duty information comprises available driving hours of the driver, and wherein the electronic logging device encrypts the driver duty information;
Hersh discloses electronically inputting shipment records and GPS information into a driver PDA (Hersh (figure 5; column 24 lines 50-62) electronic data input and GPS electronic information is input and automatically logged into and applied to the shipment record in results database 16). However, Hersh does not disclose automatically logging locational information and driver duty information using an electronic logging device wherein driver duty information comprises available driving hours of the driver, and wherein the driver duty information is encrypted, but Lesesky does (Lesesky [0057], [0079], [0082] remaining driving time; [0081], [0086] recorder continuously records operating data such as location and hours of service information; [0033], [0083], [0101], [0119] driver identification; [0095] vehicle identification; [0086], [0089] automatically determine duty status; [0045], [0077], [0094] host server can communicate with recorder to ascertain compliance status, location, and remaining Hours Of Service; [0042], [0108] data encryption).
One of ordinary skill in the art would have recognized that applying the known technique of automatically inputting driver information using a recorder of Lesesky to Hersh would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lesesky to the teaching of Hersh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such automatic recording of telematics and driver data. Further, applying recording telematics and driver data to Hersh with a recorder unit, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow increased security by allowing the recorder unit to encrypt the telematics and driver information as discussed in Lesesky (Lesesky [0108]).
Hersh, as modified by Lesesky, teaches:
receiving the locational information and the encrypted driver duty information from the electronic logging device (Hersh (Fig. 7; column 25 line 64 - column 26 line 25) carrier profile 110 includes information from drivers, tractors, trailers or equipment, rates and routes; the shipper profile 112 includes origin data such as the location of goods and destination data where the goods should be delivered, subject to a transport order); 
receiving freight capacity information freight capacity information regarding the at least one delivery agent (Hersh Fig. 7, (Col. 26 Lines 17-28) available capacity);
Regarding the following limitations Hersh discloses electronically inputting shipment records and GPS information into a driver PDA  and maintaining available capacity information (Hersh (figure 5; column 24 lines 50-62) electronic data input and GPS electronic information is input and automatically logged into and applied to the shipment record in results database 16; (figure 7; column 26, lines 17-22) shippers submit a new shipment or transit order 114 into the system; the information processing system then conducts a search and a sort routine to generate available capacity). However, Hersh does not disclose the following limitations, but Hileman does:
predicting at least one of future locational information or future driver duty information of the delivery agent based on the locational information or the encrypted driver duty information (Hileman [0022], [0030] vehicle availability information is determined based upon current location, capacity, the number of current and predicted passengers or payloads, current and future route assignments, and capacity based on current and predicted passengers or payloads);
predicting future freight capacity information based on the freight capacity information (Hileman [0022], [0030] vehicle availability information is determined based upon current location, capacity, the number of current and predicted passengers or payloads, current and future route assignments, and capacity based on current and predicted passengers or payloads);
One of ordinary skill in the art would have recognized that applying the known technique of determining vehicle availability based on both current and predicted payload, capacity, and route assignments of Hileman to the available capacity of and current location of Hersh would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hileman to the teaching of Hersh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such use of both current and predicted metrics to determine vehicle availability. Further, applying the predictions of Hileman to Hersh, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a more accurate determination of how much time availability a driver will have for subsequent loads based on their current status.
Hersh, as modified by Leseky and Hileman, teaches: 
determining a match of the shipper and the at least one delivery agent, at least based on the shipment information, the future freight capacity information, and at least one of the future locational information, and the future driver duty information (Hersh (figure 8B; column 27, lines 1-20) functional element 218 first matches a trailer to the new shipment entry 220, and function block 120 matches a driver to a tractor based on the type of equipment, available geographic data and time availability); and 
communicating the match of the shipper and the at least one delivery agent to the shipper and the at least one delivery agent (Hersh (figures 8B, 8C; column 27, lines 1-30; claim 1) displays of matching carriers to shippers are shown to the carrier and the shipper as per interest level and security level; email messages and alerts and instant messaging services can be sent to carriers and shippers).

Claim 3. 
Hersh in view of Lesesky and Hileman teaches all the elements of claim 2, as shown above. Additionally, Hersh discloses: 
wherein the freight capacity information includes asset classification, available capacity, or a combination thereof (Hersh (figure 7; column 26, lines 17-28) obtaining carriers' available capacity; (Fig. 7; column 25 line 64 - column 26 line 25) carrier profile 110 includes information from drivers, tractors, trailers or equipment, rates and routes).

Claim 4. 
Hersh in view of Lesesky and Hileman teaches all the elements of claim 3, as shown above. Additionally, Hersh discloses:  
wherein the asset classification includes information regarding whether the goods require a flatbed trailer, a refrigerated trailer, a box truck, a container trailer, a tanker trailer, a cargo van, a car hauler, a drop deck trailer, or a logging trailer for shipment (Hersh (Fig. 7; column 26, lines 10-12; column 6 lines 6-14; column 8 lines 53-55) refrigerator trailer). 

Claim 5. 
Hersh in view of Lesesky and Hileman teaches all the elements of claim 3, as shown above. Additionally, Hersh discloses: 
wherein the available capacity includes information regarding a volume or a weight of available capacity that the at least one delivery agent can accept at a given time (Hersh (column 23 lines 1-6) carrier database 12 stores entries of carriers by delivery, weight and equipment).

Claim 8. 
Hersh in view of Lesesky and Hileman teaches all the elements of claim 1, as shown above. Additionally, Hersh discloses: 
wherein the electronic logging device is in communication with a vehicle of the at least one delivery agent (Hersh (figure 5; column 2, lines 57-67; column 24, lines 59-62) when the driver utilizes a PDA, carried and removably mounted in the tractor and used by drivers, electronic documentation information is applied and the system logs in this electronic data and lists that data as part of the shipment record).

Claim 20. 
Hersh discloses a method of matching a shipper with at least one delivery agent comprising a driver and a vehicle for delivering goods from a first location to a second location, the method being performed by one or more processors of a computing system (Hersh (figure 6; column 25, lines 18-28) network 1200 links server 1210 and memory 1211 to the Internet) and comprising: 
receiving shipment information from the shipper (Hersh (figure 8A; column 26, lines 56-67) a shipper inputs a new shipment record 220); 
Regarding the following limitation:
interfacing with an electronic logging device in direct communication with the vehicle, the electronic logging device automatically logging locational information and driver duty information relating to the at least one delivery agent, wherein the driver duty information comprises available driving hours of the driver, and wherein the electronic logging device encrypts the driver duty information;
Hersh discloses electronically inputting shipment records and GPS information into a driver PDA (Hersh (figure 5; column 24 lines 50-62) electronic data input and GPS electronic information is input and automatically logged into and applied to the shipment record in results database 16). However, Hersh does not disclose automatically logging locational information and driver duty information using an electronic logging device wherein driver duty information comprises available driving hours of the driver, and wherein the driver duty information is encrypted, but Lesesky does (Lesesky [0057], [0079], [0082] remaining driving time; [0081], [0086] recorder continuously records operating data such as location and hours of service information; [0033], [0083], [0101], [0119] driver identification; [0095] vehicle identification; [0086], [0089] automatically determine duty status; [0045], [0077], [0094] host server can communicate with recorder to ascertain compliance status, location, and remaining Hours Of Service; [0042], [0108] data encryption).
One of ordinary skill in the art would have recognized that applying the known technique of automatically inputting driver information using a recorder of Lesesky to Hersh would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lesesky to the teaching of Hersh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such automatic recording of telematics and driver data. Further, applying recording telematics and driver data to Hersh with a recorder unit, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow increased security by allowing the recorder unit to encrypt the telematics and driver information as discussed in Lesesky (Lesesky [0108]).
Hersh, as modified by Lesesky, discloses:
receiving locational information from the electronic logging device, encrypted driver duty information from the electronic logging device, and freight capacity information relating to the at least one delivery agent (Hersh (Fig. 7; column 25 line 64 - column 26 line 25) carrier profile 110 includes information from drivers, tractors, trailers or equipment, rates and routes; the shipper profile 112 includes origin data such as the location of goods and destination data where the goods should be delivered, subject to a transport order); 
Regarding the following limitation:
predicting future locational information, future driver duty status, and future freight capacity information of the at least one delivery agent, based on the locational information, driver duty status, and freight capacity information; 
Hersh discloses electronically inputting shipment records and GPS information into a driver PDA  and maintaining available capacity information (Hersh (figure 5; column 24 lines 50-62) electronic data input and GPS electronic information is input and automatically logged into and applied to the shipment record in results database 16; (figure 7; column 26, lines 17-22) shippers submit a new shipment or transit order 114 into the system; the information processing system then conducts a search and a sort routine to generate available capacity). However, Hersh does not disclose predicting future locational information, future driver duty status, and future freight capacity information of the at least one delivery agent, based on the locational information, driver duty status, and freight capacity information, however Hileman does (Hileman [0022], [0030] vehicle availability information is determined based upon current location, capacity, the number of current and predicted passengers or payloads, current and future route assignments, and capacity based on current and predicted passengers or payloads).
One of ordinary skill in the art would have recognized that applying the known technique of determining vehicle availability based on both current and predicted payload, capacity, and route assignments of Hileman to the available capacity of and current location of Hersh would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hileman to the teaching of Hersh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such use of both current and predicted metrics to determine vehicle availability. Further, applying the predictions of Hileman to Hersh, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a more accurate determination of how much time availability a driver will have for subsequent loads based on their current status.
Hersh, as modified by Lesesky and Hileman, teaches:
determining a match of the shipper and the at least one delivery agent, at least based on the shipment information from the shipper and the future location information and the future driver duty status, and future freight capacity information of the at least one delivery agent (Hersh (figure 8B; column 27, lines 1-20) functional element 218 first matches a trailer to the new shipment entry 220, and function block 120 matches a driver to a tractor based on the type of equipment, available capacity, available geographic data, and time availability); and 
communicating the match of the shipper and the at least one delivery agent to the shipper and the least one delivery agent (Hersh (figures 8B, 8C; column 27, lines 1-30; claim 1) displays of matching carriers to shippers are shown to the carrier and the shipper as per interest level and security level; email messages and alerts and instant messaging services can be sent to carriers and shippers).

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh in view of Lesesky and Hileman further in view of Lievens et al. (W.O. 2014/164829 A2), hereinafter Lievens.

Claim 6. 
Hersh in view of Lesesky and Hileman teaches all the elements of claim 5, as shown above. However, Hersh does not disclose the following limitation, but Lievens does: 
wherein the available capacity is calculated by determining the total volume or weight capacity that the delivery agent can accept when empty and subtracting the volume or weight being shipped by the at least one delivery agent at the given time (Lievens (page 25, lines 18-26) the system estimates how much capacity the attended delivery/pickup location has for accepting new parcels by subtracting the volume of the one or more parcels currently stored (volume of a shipment) at the attended delivery location from the total capacity (empty capacity) of the attended delivery location). 
One of ordinary skill in the art would have been motivated to include the available capacity calculation of Lievens in the system of Hersh in order to better utilize the metrics already collected by the system. It would have been obvious to one of ordinary skill in the art before the effective filing date to include subtracting used capacity from total capacity as taught by Lievens in the system of Hersh, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Hersh’s system with the improved functionality to provide a simple and accurate means for calculating available capacity.

Claim 9. 
Hersh in view of Lesesky and Hileman teaches all the elements of claim 1, as shown above. Regarding the following limitation: 
wherein the shipment information comprises information regarding geographical information of the first location and the second location, goods classification, goods volume, goods quantity, and shipping time information.
Hersh discloses wherein the shipment information comprises information regarding geographical information of the first location and the second location (Hersh (column 13, lines 61-65; column 14, lines 34-35) location of origin of shipment and shipment destination), goods quantity (Hersh (column 7 lines 42-58) quantity), and shipping time information (Hersh (column 20, lines 59-63) transit time or the time to deliver a load). However, Hersh does not disclose goods classification or goods volume, but Lievens teaches goods classification (Lievens (page 21, lines 12-20) parcels that require special handling) and goods volume (Lievens (page 25, lines 18-26) the system estimates how much capacity the attended delivery/pickup location has for accepting new parcels by subtracting the volume of the one or more parcels currently stored at the attended delivery location from the total capacity of the attended delivery location). 
One of ordinary skill in the art would have been motivated to include the parcel classification and capacity information of Lievens in the system of Hersh to reduce the unutilized space in an LTL shipment. It would have been obvious to one of ordinary skill in the art before the effective filing date to include parcel classification and capacity information as taught by Lievens in the system of Hersh, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Hersh’s system with the improved functionality to provide a simple and accurate means for calculating available capacity, and for accommodating special types of parcels.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh in view of Lesesky and Hileman, further in view of Scharaswak et al. (U.S. P.G. Pub. 2016/0300186 A1), hereinafter Scharaswak.

Claim 11. 
Hersh in view of Lesesky and Hileman teaches all the elements of claim 1, as shown above. However, Hersh does not disclose the following limitation, but Scharaswak does: 
receiving a shipper offer price from the shipper (Scharaswak (figure 11; paragraph [0205]) cost of shipment via common carrier fleet 132 (shipper)); 
receiving a delivery agent offer price from the at least one delivery agent (Scharaswak (figure 11; paragraph [0205]) cost of shipment via dedicated fleet 102 (delivery agent)); and 
determining the match, based in additional part, on comparing the shipper offer price and the delivery offer price (Scharaswak (figure 11; paragraph [0206]) cost comparison between a shipment with a common carrier fleet 132 versus the dedicated fleet 102). 
One of ordinary skill in the art would have been motivated to include the multiple price sources of Scharaswak in the system of Hersh in order to save shippers money. It would have been obvious to one of ordinary skill in the art before the effective filing date to include multiple price quotes as taught by Scharaswak in the system of Hersh, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Hersh’s system with the improved functionality to choose the most cost-effective shipping service.

Claim 12. 
Hersh in view of Lesesky, Hileman and Scharaswak teaches all the elements of claim 11, as shown above. However, Hersh does not disclose the following limitation, but Scharaswak does: 
determining a non-match if the shipper offer price is less than the delivery agent offer price (Scharaswak (figure 11; paragraph [0206]) if the common carrier fleet rate, e.g., $1000, is less than the dedicated fleet rate, e.g. $1200, the preliminary plan generator 934 would choose the common carrier as the lowest lane rate option (non-match)). 
One of ordinary skill in the art would have been motivated to include the teachings of Scharaswak in the system of Hersh for the same reasons discussed above in claim 11.

Claim 13. 
Hersh in view of Lesesky, Hileman, and Scharaswak teaches all the elements of claim 11, as shown above. However, Hersh does not disclose the following limitation, but Scharaswak does:
wherein if a non-match of the shipper offer price and the delivery agent offer price are determined, the method comprises determining a generated offer price (Scharaswak (figure 11; paragraph [0206]) if the common carrier fleet rate, e.g., $1000, is less than the dedicated fleet rate, e.g, $1200, the preliminary plan generator 934 would choose the common carrier as the lowest lane rate option (non-match), and plan optimizer 836 will compute and choose the carrier with the lowest penalty cost (generated offer price)) and 
transmit the generated offer price to the shipper and the at least one delivery agent (Scharaswak (paragraphs [0205], [0206]) plan optimizer 836 then generates an updated shipment plan based on selectively assigning the one or more shipments to the dedicated fleet or the common carrier fleet based on the lowest penalty cost, while updating status information (transmitting) for the dedicated vehicle fleet and the common carrier fleet). 
One of ordinary skill in the art would have been motivated to include the teachings of Scharaswak in the system of Hersh for the same reasons discussed above in claim 11.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh in view of Lesesky, Hileman, and Scharaswak, further in view of Borgeson et al. (U.S. P.G. Pub. 2003/0236739 A1), hereinafter Borgeson.

Claim 14. 
Hersh in view of Lesesky, Hileman, and Scharaswak teaches all the elements of claim 13, as shown above. However, Hersh does not disclose the following limitation, but Borgeson does: 
wherein the generated offer price is the mean average of the shipper offer price and the delivery agent offer price (Borgeson (figure 11; [0051]; claims 10, 26, 27) displaying the average cost offered by a plurality of carriers (shipper and delivery agent)). 
One of ordinary skill in the art would have been motivated to include the multiple price sources of Borgeson in the system of Hersh in order to save shippers money. It would have been obvious to one of ordinary skill in the art before the effective filing date to include the mean average price as taught by Borgeson in the system of Hersh, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Hersh’s system with the improved functionality to choose the most cost-effective shipping service.

Claim 15. 
Hersh in view of Lesesky, Hileman, and Scharaswak teaches all the elements of claim 13, as shown above. However, Hersh does not disclose the following limitation, but Borgeson does:
wherein if the shipper and at least one delivery agent accept the generated offer price, the system determines a match on price (Borgeson (figure 6; paragraph [0036]; [0042]-[0044]) screen 167 displays bid positioning prompts 258 for each carrier; there is a prompt to match the lowest bid 270 offered). 
One of ordinary skill in the art would have been motivated to include the price acceptance of Borgeson in the system of Hersh in order to reach a fair price. It would have been obvious to one of ordinary skill in the art before the effective filing date to include price acceptance as taught by Borgeson in the system of Hersh, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Hersh’s system with the improved functionality to choose the most cost-effective shipping service.

Claim(s) 16-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh in view of Lesesky and Hileman, further in view of Kaye (U.S. P.G. Pub. 2016/0071050 A1), hereinafter Kaye.

Claim 16. 
Hersh in view of Lesesky and Hileman teaches all the elements of claim 1, as shown above. However, Hersh does not disclose the following limitation, but Kaye does: 
generate, on a display, an icon on a map indicating each of the at least one delivery agent (Kaye (figures 1, 2; paragraph [0028]) the web page 200 asynchronously requests couriers 104 in the region of the map area 210 and displays them as symbols 212 on the map, in positions that correspond to the actual positions of the couriers 104). 
One of ordinary skill in the art would have been motivated to include the interactive display of Kaye in the system of Hersh in order to provide the shipper with the information they want in an easy to understand format. It would have been obvious to one of ordinary skill in the art before the effective filing date to include price acceptance as taught by Kaye in the system of Hersh, since the claimed invention is merely a combination of old elements in the art of delivery services, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Hersh’s system with the improved functionality to clearly convey information to a shipper.

Claim 17. 
Hersh in view of Lesesky, Hileman, and Kaye teaches all the elements of claim 16, as shown above. However, Hersh does not disclose the following limitation, but Kaye does:
wherein the icon corresponds to an asset classification (Kaye (figures 1,2; paragraph [0028]) the symbols 212 periodically change every few seconds to represent the assortment of types of meals (asset classification) available). 
One of ordinary skill in the art would have been motivated to include the teachings of Kaye in the system of Hersh for the same reasons discussed above in claim 16.

Claim 18. 
Hersh in view of Lesesky, Hileman, and Kaye teaches all the elements of claim 16, as shown above. However, Hersh does not disclose the following limitation, but Kaye does:
wherein the icon includes an indicator of an available capacity or the encrypted driver duty information (Kaye (figures 1 and 2; paragraphs [0028]) when a customer clicks on a symbol 212 an information window 214 appears which shows a listing 216 of the food inventory 110 (available capacity)). 
One of ordinary skill in the art would have been motivated to include the teachings of Kaye in the system of Hersh for the same reasons discussed above in claim 16.

Claim 21. 
Hersh in view of Lesesky and Hileman teaches all the elements of claim 20, as shown above. However, Hersh does not disclose the following limitation, but Kaye does: 
generate, on a display, a first icon having a first indicator on a map displaying the locational information, encrypted driver duty information, or freight capacity information (Kaye (figures 1, 2; paragraph [0028]) the web page 200 asynchronously requests couriers 104 in the region of the map area 210 and displays them as symbols 212 on the map, in positions that correspond to the actual positions of the couriers 104). 
One of ordinary skill in the art would have been motivated to include the teachings of Kaye in the system of Hersh for the same reasons discussed above in claim 16.

Claim 22. 
Hersh in view of Lesesky and Hileman teaches all the elements of claim 20, as shown above. However, Hersh does not disclose the following limitation, but Kaye does: 
generate, on a display, a second icon having a second indicator on a map indicating the predicted locational information, driver duty information, or freight capacity information (Kaye (figures 1, 2; paragraph [0028]) a customer location symbol 208 is displayed on the map area 210, where the food will be delivered by a courier 104 (predicted location)). 
One of ordinary skill in the art would have been motivated to include the teachings of Kaye in the system of Hersh for the same reasons discussed above in claim 16.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hersh in view of Lesesky and Hileman further in view of Teikoku (Foreign Patent Document Cite No. 2 on Information Disclosure Statement filed January 07, 2019), hereinafter Teikoku.

Claim 19. 
Hersh in view of Lesesky, Hileman, and Kaye teaches all the elements of claim 18, as shown above. However, Hersh does not disclose the following limitation, but Teikoku does: 
wherein the indicator is a circle having a diameter positively correlating to the available capacity or the encrypted driver duty information (Teikoku (English translation, page 21; Original document, figure 14) a business relationship map where companies belonging to a specific industry sector are represented by a circular symbol 77 each having a diameter corresponding to total sales of all companies belonging to each category (capacity)). 
One of ordinary skill in the art would have been motivated to include the interactive display of Teikoku in the system of Hersh in order to provide the shipper with the information they want in an easy to understand format. It would have been obvious to one of ordinary skill in the art before the effective filing date to include price acceptance as taught by Teikoku in the system of Hersh, since the claimed invention is merely a combination of old elements in the art of delivery services, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Hersh’s system with the improved functionality to clearly convey information to a shipper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628